466 F.2d 510
Earlene D.STOWE, Plaintiff-Appellant,v.Elliot L.RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No.72-2222 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 20, 1972.

William I. Aynes, Richard R. Kirby, Atlanta, Ga., for plaintiff-appellant.
John W. Stokes, U.S. Atty., Charney K. Berger, Asst. U.S. Atty., Atlanta, Ga., for defendant-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant sought disability benefits under the Social Security Act.  The district court affirmed the denial of relief by the Secretary.  We find no error.


2
The pertinent findings of the Secretary were supported by substantial evidence, 42 U.S.C.A., section 405(g).  There was no denial of procedural or substantive due process.  There was no application of an incorrect legal standard.  The report of the Vocational Rehabilitation expert was admissible under the teachings of Richardson v. Perales, 1971, 402 U.S. 389, 91 S.Ct. 1420, 28 L. Ed.2d 842.


3
Affirmed.



*
 Rule 18,5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I